IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 317 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
HECTOR D. COLON,                            :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 318 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
HECTOR DAVID COLON,                         :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 319 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
HECTOR DAVID COLON,                         :
                                            :
                   Petitioner               :


                                    ORDER


PER CURIAM

     AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal

is DENIED. The Motion to Supplement the Record is GRANTED.